PROB 12C                                                                            Report Date: September 10, 2019
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                              Sep 12, 2019
                                        Eastern District of Washington
                                                                                                  SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathaniel Jameco Brown                        Case Number: 0980 2:10CR00144-EFS-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 20, 2011
 Original Offense:          Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922
 Original Sentence:         Prison - 96 months                   Type of Supervision: Supervised Release
                            TSR - 48 months

 Revocation Sentence:       Prison: 12 months
 06/14/2018                 TSR - 48 months
 Asst. U.S. Attorney:       Tyler Howard Louis Tornabene         Date Supervision Commenced: February 12, 2019
 Defense Attorney:          Colin G. Prince                      Date Supervision Expires: February 11, 2023

                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation contained in this petition in future proceedings with the
violations previously reported to the Court on 06/24/2019, 07/03/2019, 07/18/2019, 07/31/2019, and 09/06/2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

           12           Standard Condition # 2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation officer about how and when you must report to
                        the probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Mr. Brown was in direct violation of standard condition number 2
                        by failing to report to the U.S. Probation Office on both September 6 and 9, 2019.

                        On February 13, 2019, Nathaniel Brown was given a copy of his judgment and his
                        conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                        he understood each condition.

                        Due to Mr. Brown failing to supply a urine sample on September 4, 2019, the undersigned
                        officer attempted to direct him to report to the U.S. Probation Office. He was instructed to
                        report on both September 6 and 9, 2019.

                        On September 6, and 9, 2019, this officer called Mr. Brown and left messages directing him
Prob12C
Re: Brown, Nathaniel Jameco
September 10, 2019
Page 2

                     to report to the probation office, to which Mr. Brown confirmed he would report as directed.
                     Mr. Brown failed to show on both dates and has yet to supply a urine sample for this officer.

                     Mr. Brown is not unveiling himself for supervision purposes.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violation
contained in this petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     09/10/2019
                                                                           s/Joshua D. Schull
                                                                           Joshua D. Schull
                                                                           U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                              September 12, 2019
                                                                           Date
